DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is only 47 words in length. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the CROSS-REFERENCE TO RELATED APPLICATIONS should refer to the US Patent No. 11285329 B2 for case 16/396,285.  
Appropriate correction is required.

Claim Objections
Claims 1, 10 and 19 are objected to because of the following informalities:  
Claims 1, 10 and 19 recite, "the electrodes" which should read, "the plurality of electrodes" for claim language consistency. Appropriate correction is required.
Claim 19 recites, “the anatomical elements”, which should read, “the plurality of anatomical elements” for claim language consistency. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11285329 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other (i.e. anticipatory)  because both the cited patent and instant application respectively disclose a system and its method of use which entail overlapping limitations, such as obtaining a cathodic volume of activation ("VOA") for monopolar cathodic stimulation using at least one cathode, wherein the cathodic VOA is an estimated volume of tissue activated by the at least one cathode using a set of stimulation parameters, obtaining an anodic VOA for monopolar anodic stimulation using at least one anode, wherein the anodic VOA is an estimated volume of tissue activated by the at least one anode using the set of stimulation parameters; displaying a graphical representation of the electrodes, a graphical representation of the cathodic VOA, and a graphical representation the anodic VOA; when the cathodic VOA or anodic VOA is modified using modification controls, modifying the graphical representation of the cathodic VOA or the graphical representation of the anodic VOA and determining a modified set of stimulation parameters corresponding to the modified graphical representation of the cathodic VOA or the modified graphical representation of the anodic VOA, in claims 1 alone.


Allowable Subject Matter
Claims 1-20 are allowable over the prior art. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 11-17 and 20-21 are objected to as being dependent upon objected base claims 10 and 19. 
The following is a statement of reasons for the indication of allowable subject matter: no prior art searched appears to teach the graphical representations of both monopolar cathodic and anodic stimulation on a display, as well as determining modified stimulation parameters associated with the modified cathodic and anodic VOAs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steinke (US 2016/0375258 A1) teaches a system for selecting stimulation parameters with targets [stimulation regions] for monopolar anodic/cathodic that can display multiple target volumes at multiple times [paragraph 0090].
Yoo (US 2012/0109257 A1) teaches a tissue stimulator configured to generate stimulation parameters sets with graphical representation of the computed estimated of the tissue activation [abstract, claim 1].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792